PER CURIAM.
Having reviewed appellant’s memorandum in support of his appeal, we affirm the order revoking appellant’s probation and the sentence entered thereon. We remand, however, for correction of the revocation order in accordance with this opinion.
The trial court’s written order revoking appellant’s probation does not conform to the court’s oral pronouncements. At the revocation hearing the court orally dismissed the allegations of paragraphs two, four, and five of the affidavit of probation violation. The written revocation order, however, finds appellant guilty of the probation violations alleged in those paragraphs. We remand this case so that the order may be corrected to conform to the trial court’s oral pronouncements. Cushion v. State, 637 So.2d 2 (Fla. 3d DCA 1994). Appellant need not be present for this purpose. Sampson v. State, 375 So.2d 325 (Fla. 2d DCA 1979).
Affirmed and remanded for correction of order of revocation of probation.